--------------------------------------------------------------------------------

EXHIBIT 10.13
 
ACQUISITION AGREEMENT


This Acquisition Agreement (the “Agreement”) is being entered into by and
between International Aerospace Enterprises, Inc. a Nevada corporation (“IAE”),
LifeStem International, Inc., a Nevada Corporation (“LLI”) and the shareholders
of LLI that shall agree to exchange their stockholdings in accordance with the
terms hereof.  This Agreement shall become effective as of the latter date
written in conjunction with the signatures affixed hereto (the “Effective
Date”).


WHEREAS, IAE is a corporation organized and existing under the laws of the State
of Nevada, with its principal business office located at 7407 East Tanque Verde,
Tuscon, AZ 85715, and LLI is a corporation organized and existing under the laws
of the State of Nevada, with its principal business office located at 1740 W.
Katella Avenue, Suite H, Orange, CA 92867.  IAE and LLI are collectively
referred to herein as the “Constituent Corporations”;


WHEREAS, Edward Deese (“Deese”) and James DeOlden (“DeOlden”) collectively own
seventy-five percent (75%) of the outstanding shares of LLI (together referred
to as the “Majority Shareholders”);


WHEREAS, pursuant to the terms of this Agreement, IAE will acquire forty-nine
million (49,000,000) shares of the issued and outstanding shares of LLI from the
Majority Shareholders as provided for in this Agreement and such transaction is
intended, where applicable, to be a tax-free reorganization under Section 368 of
the Internal Revenue Code of 1986, as amended (the “Code”), and the parties
intend that this Agreement shall constitute a plan of reorganization for the
purposes of Section 368 of the Code, such that immediately following such
exchange, IAE will become a wholly-owned subsidiary of LLI.  The foregoing
exchange and issuance, together with the other transactions contemplated herein,
are collectively referred to herein as the "Transaction”;


WHEREAS, IAE is a military and commercial aircraft parts company, with Eleven
Million Dollars ($11,000,000) of appraised military and commercial airplane
parts for which it must make payment of One Million Dollars ($1,000,000) by June
15, 2010, (the “Military Assets”);


WHEREAS, the Majority Shareholders have unpaid compensation due them which is
collectively $663,699.45.  Further, their respective employment agreements
provide for change of ownership event payments to provide one year of salary at
$230,000 each.  Therefore, the total due at the close of this Transaction is a
collective total of approximately US$1,120,000 (the “Outstanding
Compensation”).  The Majority Shareholders will agree to relinquish all
remaining rights to the Outstanding Compensation in accordance with the terms of
this Agreement;


WHEREAS, the Majority Shareholders will agree to relinquish five million
(5,000,000) shares of Preferred Stock in accordance with the terms of this
Agreement;


Page 1 of 9

--------------------------------------------------------------------------------


 
WHEREAS, the respective Boards of Directors of IAE and LLI, deem it desirable
and in their best interests that the Constituent Corporations enter into this
Agreement and consummate the Transaction pursuant to the terms and conditions
contained herein; and


NOW, THEREFORE, in consideration of the promises and mutual agreements,
provisions and covenants herein contained, the receipt and sufficiency of which
is hereby acknowledged and agreed, the parties agree as follows:


On December 17, 2008, or on such other date that the parties shall agree (the
“Closing”):




ARTICLE I
DIRECTORS AND OFFICERS
OF ACQUIRED CORPORATION


1.             Directors.


Deese and DeOlden each agree to immediately relinquish their Board of Directors
seats, post transaction, once new members are elected to the Board of Directors
of LLI.


2.             Officers.


Deese and DeOlden each agree to resign immediately from their executive
positions once the new Executive Officers are hired and in place post
acquisition of the Military Assets.


ARTICLE II
TERMS OF THE EXCHANGE OF SHARES


At Closing, the Majority Shareholders of LLI shall transfer forty-nine million
(49,000,000) of the outstanding shares of LLI to IAE. The Shares issued shall be
unregistered shares and the resale or other transfer thereof shall be subject to
the restrictions set forth in Rule 144, as promulgated the Securities and
Exchange Commission.


At Closing, IAE shall issue to LLI all of the outstanding shares of IAE such
that IAE will become a wholly-owned subsidiary of LLI.


Post transaction, LLI will take all necessary steps to merge IAE with LLI such
that the surviving entity will be LLI but renamed International Aerospace
Enterprises, Inc.


ARTICLE IV
OTHER TERMS OF PAYMENT


Upon Closing, other terms of payment pursuant to this transaction shall be:


A.  The Majority Shareholders will relinquish all remaining rights to the
Outstanding Compensation ($1,200,000) in exchange for:


Page 2 of 9

--------------------------------------------------------------------------------


 
1. Two promissory notes shall be issued, one to Deese, and one to DeOlden, or to
their designees.  Each promissory note shall be in the amount of seventy-five
thousand dollars (US$75,000) so as the total of the promissory notes shall be
one hundred, fifty thousand dollars (US$150,000) (collectively, the “Promissory
Notes”).  The Promissory Notes shall accrue interest at a rate of six percent
(6%) annually on any unpaid balance.  The term of the Promissory Notes shall be
six (6) months.  The Promissory Notes shall be payable beginning thirty (30)
days after issuance in six equal monthly payments of US$12,720; and


2. LLI shall transfer one hundred percent (100%) of the issued and outstanding
shares of its subsidiary, KD Medical, Inc., a Maryland Corporation (“KD”) to the
Majority Shareholders in such amounts as they designate. LLI shall transfer one
hundred percent (100%) of the issued and outstanding shares of its subsidiary
Molecula, Inc., a Nevada corporation, to the Majority Shareholders in such
amounts as they designate.  LLI shall transfer one hundred percent (100%) of the
issued and outstanding shares of its subsidiary, Molecularware, Inc., a
Massachusetts Corporation (“Molecularware”) to the Majority Shareholders in such
amounts as they designate.  The above listed transactions are intended, where
applicable, to be tax-free reorganizations under Section 368 of the Internal
Revenue Code of 1986, as amended (the “Code”), and the parties intend that this
Agreement shall constitute a plan of reorganization for the purposes of Section
368 of the Code.


B.  The Majority Shareholders will each relinquish two million, five hundred
thousand (2,500,000) shares of Preferred Stock and in exchange LLI shall
transfer one hundred percent (100%) of the issued and outstanding shares of its
subsidiary, LifeStem, Inc., a Nevada Corporation (“LifeStem”) to the Majority
Shareholders in such amounts as they designate. The above listed transaction is
intended, where applicable, to be tax-free reorganizations under Section 368 of
the Internal Revenue Code of 1986, as amended (the “Code”), and the parties
intend that this Agreement shall constitute a plan of reorganization for the
purposes of Section 368 of the Code.


C.  IAE, post transaction, shall contract with Deese and DeOlden to serve as
financial and legal consultants respectively to LLI for one (1) year.  Deese and
DeOlden shall each be paid sixty thousand dollars (US$60,000) and shall serve as
consultants only.
 
Page 3 of 9

--------------------------------------------------------------------------------


 
ARTICLE IV
CONDUCT OF BUSINESS BY LLI
 
              Prior to Closing, LLI shall conduct its business in its usual and
ordinary manner, and shall not enter into any transaction other than in the
usual and ordinary course of such business.  Without limiting the generality of
the above, LLI shall not, except as otherwise consented to in writing by IAE or
as otherwise provided in this Agreement:


1.           Amend its certificate of incorporation or its bylaws;


2.           Declare or pay any dividend or make any other distribution upon or
with respect to its capital stock;


3.           Repurchase any of its outstanding stock or by any other means
transfer any of its funds to its shareholders either selectively or rateably, in
return for value or otherwise, except as salary or other compensation in the
ordinary or normal course of business;


4.           Undertake or incur any obligations or liabilities except current
obligations or liabilities in the ordinary course of business and except for
liabilities for fees and expenses in connection with the negotiation and
consummation of the Transaction in amounts to be determined after the Effective
Date;


5.           Mortgage, pledge, subject to lien or otherwise encumber any realty
or any tangible or intangible personal property;


6.           Sell, assign or otherwise transfer any tangible assets of whatever
kind, or cancel any claims, except in the ordinary course of business;


7.           Sell, assign, or otherwise transfer any trademark, trade name,
patent or other intangible asset;


8.           Default in performance of any material provision of any material
contract or other obligation; or


9.           Waive any right of any substantial value.


ARTICLE V
CONDUCT OF BUSINESS BY IAE
 
              Prior to Closing, IAE shall not sell, assign or transfer any of
the Military Assets or perform any action which would in any way reduce their
value.


ARTICLE VI
WARRANTIES OF THE CONSTITUENT CORPORATIONS


1.          Representations and Warranties of IAE.

              IAE covenants, represents and warrants to LLI that:


a.           It has clear and unencumbered right, title, and interest to the
Military Assets;
 
Page 4 of 9

--------------------------------------------------------------------------------


 
b.           It is, on the date of this Agreement and will be up to and
including the Closing: (i) a corporation duly organized and existing and in good
standing under the laws of the jurisdiction of the State of Nevada; and (ii)
duly authorized under its articles, and under applicable laws, to engage in the
business carried on by it;


c.           Its Board of Directors has and its shareholders have authorized and
approved the execution and delivery of this Agreement, and the performance of
the Transaction contemplated by this Agreement;


d.           To the best of IAE’s knowledge, it has complied with, and is not in
violation of any applicable Federal, State, or local statutes, laws, and
regulations affecting its properties or the operation of its business;


e.           IAE is not involved as a defendant or plaintiff in any suit,
action, arbitration, or legal, administrative or other proceeding, which to its
best knowledge, would affect the company or its business, assets, or financial
condition in a negative manner; or, governmental investigation which is pending;
to the best of its knowledge, threatened against or affecting the company or its
business assets or financial condition; and is not in default with respect to
any order, writ, injunction or decree of any Federal, State, local/foreign
court, department, agency, or instrumentality applicable to it;


f.           The execution and delivery of this Agreement and its performance in
the time and manner contemplated will not cause, constitute, or conflict with,
or result in: (i) a breach or violation of any provisions of or constitute a
default under any license, mortgage, article of incorporation, bylaw, other
similar agreement to which the company is a party, or by which it may be bound,
nor will any consents or authorizations of any party other than those required;
(ii) any event that would permit any party to any agreement or instrument to
terminate it or to accelerate the maturity of any indebtedness or other
obligation of the company; or, (iii) an event that would result in the creation
or imposition of any lien, charge, encumbrance on any asset;


2.          Representations and Warranties of LLI.
 
              LLI covenants, represents and warrants to IAE that:


a.           It is on the date of this Agreement, and will be on Closing Date:
(i) a corporation duly organized and existing and in good standing under the
laws of the jurisdiction of the State of Nevada; and (ii) duly authorized under
its articles, and under applicable laws, to engage in the business carried on by
it;


b.           Its Board of Directors has authorized and approved the execution
and delivery of this Agreement, and the performance of the Transaction
contemplated by this Agreement;


c.           It has complied with, and is not in violation of any applicable
Federal, State, or local statutes, laws, and regulations affecting its
properties or the operation of its business.


Page 5 of 9

--------------------------------------------------------------------------------


 
d.           The execution and delivery of this Agreement and its performance in
the time and manner contemplated will not cause, constitute, or conflict with,
or result in any of the following: (i) a breach or violation of any provisions
of or constitute a default under any license, indenture, mortgage instrument,
article of incorporation, bylaw, other agreement or instrument to which the
company is a party, or by which it may be bound, nor will any consents or
authorizations of any party other than those required, (ii) any event that would
permit any party to any agreement or instrument to terminate it or to accelerate
the maturity of any indebtedness or other obligation of the company, or, (iii)
an event that would result in the creation or imposition of any lien, charge,
encumbrance on any asset;


e.           It is a fully reporting company under the Securities Exchange Act
of 1934, and is current in all its reporting requirements; and


f.           LLI’s common stock is listed and trading on the Over the Counter
Bulletin Board (under the trading symbol “LSTM”) and no restrictions have been
imposed on the trading of these shares by the National Association of Securities
Dealers, Inc. or any other regulatory body.


ARTICLE VII
CONSUMMATION OF EXCHANGE


If the exchange contemplated is completed, all expenses incurred in consummating
the plan of exchange shall, except as otherwise agreed in writing between the
Constituent Corporations, be borne by the party incurring the expense.




ARTICLE VIII
 MISCELLANEOUS


1.             Access to Books and Records.


LLI shall, before Closing, afford to the officers and authorized representatives
of IAE free and full access to its books and records, and the officers of LLI
will furnish IAE with financial and operating data and other information as to
the business and properties of LLI as IAE shall from time to time reasonably
request.  IAE shall, before Closing, afford to the officers and authorized
representatives of LLI free and full access to its books and records, and the
officers of IAE will furnish LLI with financial and operating data and other
information as to the business and properties of IAE as LLI shall from time to
time reasonably request.  IAE and LLI agree that, unless and until the asset
purchase contemplated by this Agreement has been consummated, IAE and LLI and
their officers and representatives will hold in strict confidence all data and
information obtained from one another as long as it is not in the public domain,
and if the asset purchase provided for is not consummated as contemplated, IAE
and LLI will each return to the other party all data as the other party may
reasonably request.


Page 6 of 9

--------------------------------------------------------------------------------


 
2.             Rights Cumulative; Waivers.


The rights of each of the parties under this Agreement are cumulative.  The
rights of each of the parties hereunder shall not be capable of being waived or
varied other than by an express waiver or variation in writing.  Any failure to
exercise or any delay in exercising any of such rights shall not operate as a
waiver or variation of that or any other such right.  Any defective or partial
exercise of any of such rights shall not preclude any other or further exercise
of that or any other such right.  No act or course of conduct or negotiation on
the part of any party shall in any way preclude such party from exercising any
such right or constitute a suspension or any variation of any such right.


3.             Benefit; Successors Bound.


This Agreement and the terms, covenants, conditions, provisions, obligations,
undertakings, rights, and benefits hereof, shall be binding upon, and shall
inure to the benefit of, the undersigned parties and their heirs, executors,
administrators, representatives, successors, and permitted assigns.


4.             Entire Agreement.


This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof.  There are no promises, agreements, conditions,
undertakings, understandings, warranties, covenants or representa­tions, oral or
written, express or implied, between them with respect to this Agreement or the
matters described in this Agreement, except as set forth in this Agreement.  Any
such negotiations, promises, or understandings shall not be used to interpret or
constitute this Agreement.


5.             Assignment.


Neither this Agreement nor any other benefit to accrue hereunder shall be
assigned or transferred by either party, either in whole or in part, without the
written consent of the other party, and any purported assignment in violation
hereof shall be void.


6.             Amendment.


This Agreement may be amended only by an instrument in writing executed by all
the parties hereto.


7.             Severability.


Each part of this Agreement is intended to be severable.  In the event that any
provision of this Agreement is found by any court or other authority of
competent jurisdiction to be illegal or unenforceable, such provision shall be
severed or modified to the extent necessary to render it enforceable and as so
severed or modified, this Agreement shall continue in full force and effect.


Page 7 of 9

--------------------------------------------------------------------------------


 
8.             Section Headings.


The Section headings in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.


9.             Construction.


Unless the context otherwise requires, when used herein, the singular shall be
deemed to include the plural, the plural shall be deemed to include each of the
singular, and pronouns of one or no gender shall be deemed to include the
equivalent pronoun of the other or no gender.


10.           Further Assurances.


In addition to the instruments and documents to be made, executed and delivered
pursuant to this Agreement, the parties hereto agree to make, execute and
deliver or cause to be made, executed and delivered, to the requesting party
such other instruments and to take such other actions as the requesting party
may reasonably require to carry out the terms of this Agreement and the
transactions contemplated hereby.


11.           Notices.


Any notice which is required or desired under this Agreement shall be given in
writing and may be sent by personal delivery or by mail by either the United
States mail, postage prepaid, or by Federal Express or similar generally
recognized overnight carrier to the Constituent Corporations at their respective
addresses set forth in the recitals to this Agreement, and to the Majority
Shareholders, or to such other address as a party may communicate in writing to
the other parties.


12.           Arbitration, Venue, Governing Law.


This agreement shall be deemed to be made, governed by, interpreted under and
construed in all respects in accordance with the commercial rules of Judicial
Arbitration and Mediation Service (“JAMS”). This chosen jurisdiction is
irrespective of the country or place of domicile or residence of either
party.  In the event of controversy arising out of the interpretation,
construction, performance or breach of this agreement, the parties hereby
consent to adjudication under the commercial rules of JAMS.  Said venue of the
arbitration shall be in Orange County, California.  Judgment on the award
rendered by the arbitrator may be entered in any federal or state court in
Orange County, California. The Laws of the State of Nevada shall govern all
disputes regarding this matter.  Any provision herein which is later determined
to be in violation of any such laws shall be eliminated from the terms of this
Agreement, and the remainder of this Agreement shall continue in full force and
effect.


13.           Consents.


The person signing this Agreement on behalf of each party hereby represents and
warrants that he has the necessary power, consent and authority to execute and
deliver this Agreement on behalf of such party.


Page 8 of 9

--------------------------------------------------------------------------------


 
14.           Execution in Counterparts.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same agreement.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the date first above written.
 
 
LifeStem International, Inc.:
   
International Aerospace Enterprises, Inc.:
                     
Dated: December 26, 2008
   
Dated: December 17, 2008
            By: s/s James DeOlden     By: s/s John M. Peck  
James DeOlden, Chief Executive Officer
   
John M. Peck
 


 
Majority Shareholders:
   
 
                     
s/s Edward Deese
   
s/s James DeOlden
  Edward Deese     James DeOlden                       Dated: December 26, 2008
    Dated: December 26, 2008  
 
   
 
 

 
 
Page 9 of 9
 
 